Case: 17-10233      Document: 00514296065         Page: 1    Date Filed: 01/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-10233                                 FILED
                                  Summary Calendar                         January 5, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PEDRO JOSE MEZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-265-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Pedro Jose Meza appeals the 50-year (600-month)
sentence imposed after he pleaded guilty to producing child pornography, a
violation of 18 U.S.C. § 2251(a), and distributing child pornography, a violation
of 18 U.S.C. § 2252(a)(2). He first contends that the district court erred by
increasing his offense level under U.S.S.G. § 2G2.2(b)(6) for using “a computer
or an interactive computer service,” based on his use of a cell phone to produce,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10233    Document: 00514296065      Page: 2   Date Filed: 01/05/2018


                                No. 17-10233

store, and distribute images. He also contends that the court should have
considered two juvenile adjudications as “sex offense conviction[s]” under
U.S.S.G. § 4B1.5(a), which would have precluded their use to increase his
offense level by five levels under § 4B1.5(b)(1) for engaging “in a pattern of
activity involving prohibited sexual conduct.”
      If Meza were to prevail on both claims, the advisory guideline range
would have been lowered from “life” to “360 months to life” but statutorily
capped at 600 months. If only one of Meza’s claims were to fail, his guideline
range would be unchanged. In any event, the statutory maximum sentences
would have remained 30 years for production and 20 years for distribution.
      We do not need to address Meza’s particular claims because any error –
about which we make no finding -- would have been harmless. See FED.
R. CRIM. P. 52(a) (“Any error, defect, irregularity, or variance that does not
affect substantial rights must be disregarded.”). An error in the guideline
calculation is harmless “only if the proponent of the sentence convincingly
demonstrates both (1) that the district court would have imposed the same
sentence had it not made the error, and (2) that it would have done so for the
same reasons it gave.” United States v. Ibarra-Luna, 628 F.3d 712, 714 (5th
Cir. 2010); see United States v. Groce, 784 F.3d 291, 296 (5th Cir. 2015).
Factors relevant to the harmless-error inquiry include whether the sentence
was within the properly calculated guidelines range and whether the court
applied the maximum possible sentence. Groce, 784 F.3d at 296.
      The district court said that it would impose the same sentence even if
the advisory guideline range was 360 months to life. The court thus recognized
that the guideline maximum sentence would be life, even though capped at 600
months, if Meza were correct on both of his claims, and that the sentence of
600 months was at the top of the correct guideline range.             The court



                                       2
    Case: 17-10233    Document: 00514296065    Page: 3   Date Filed: 01/05/2018


                                No. 17-10233

emphasized Meza’s well-documented and disturbing history of sexual abuse
and resistance to treatment and reform. The court also described Meza “as a
very dangerous sexual predator who is unlikely to be able to be rehabilitated,”
and it expressed the need for “lengthy incarceration.” The court added that
only a long prison sentence would “protect the public from the most heinous of
crimes imaginable, sexual assaults upon children.”
      The evidence in the record convinces us “that the district court had a
particular sentence in mind and would have imposed it” even if there had been
an error in the guideline calculation. Groce, 784 F.3d at 296.
      The judgment is AFFIRMED.




                                       3